DETAILED ACTION
THE FINALITY OF THE LAST OFFICE ACTION IS HEREBY VACATED.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicants' Response to Final Rejection, received 6-28-2021, is acknowledged.  Claims 9, 21, 25, and 26 have been amended.  Claim 24 has been canceled.  New claim 29 has been added.
Claims 9, 21, and 25-29 are pending and under consideration.
Rejections Withdrawn or Moot
The rejection of claim 24 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for how one determines that binding actually occurred because merely detecting presence of said label, whether it is on the ILT3 or the ILT3 ligand, without a separation step of bound from unbound states, will detect all forms of said labeled moiety, bound and not bound, is moot in light of the cancelation of the claim.
The rejection of claims 21, and 25-28 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for how one determines that binding actually occurred because merely detecting presence of said label, whether it is on the ILT3 or the ILT3 ligand, without a separation step of bound from unbound states, will detect all forms of said labeled moiety, bound and not bound, is withdrawn in light of applicants' argument.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 21, and 25-29 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	One embodiment of the claims is a method of determining whether a substance agonizes binding between ILT3 and ILT3 ligand by measuring the amount of binding of ILT3 and ILT3 ligand in the presence or absence of said substance.  Said substance is determined to agonize said binding if more binding is determined in the presence of said substance than in the absence of said substance.
	The specification teaches antibodies: 1) which bind to a complex of ILT3 and ILT3 ligand; 2) antibodies which bind to only ILT3 or ILT3 ligand; and 3) bispecific antibodies which bind to both ILT3 and ILT3 ligand.
	Page 22, lines 8-21 of the specification teaches"
	The present invention provides a method for determining whether ILT3 binds with ILT3 ligand (e.g., PI16
    PNG
    media_image1.png
    17
    6
    media_image1.png
    Greyscale
6) by use of fluorescence resonance energy transfer (FRET). FRET10 utilizes energy transferred between donor and acceptor molecules that are in close proximity. If a ligand labeled with a FRET acceptor is bound to a receptor labeled with a FRET donor, then the acceptor will fluoresce when excited. In general, when using FRET, there should be a distance smaller than 10 nm between the acceptor and donor, in addition to an overlapping absorption spectrum between acceptor and donor. The method comprises labeling ILT3 with the15 acceptor and ILT3 ligand (e.g., PI16) with the donor (or vice versa), incubating the labeled ILT3 and labeled ILT3 ligand (e.g., PI16
    PNG
    media_image1.png
    17
    6
    media_image1.png
    Greyscale
6) and determining if there is light emitted as a result of fluorescence resonance energy transfer between the acceptor and donor. In an embodiment of the invention the donor/acceptor pair used in the method is as follows: fluorescein/tetramethylrhodamine; IAEDANS/fluorescein; EDANS/Dabcyl; 
20 fluorescein/fluorescein; BODIPY FL/BODIPY FL; fluorescein/QSY 7; or fluorescein/QSY 9 
dyes. 



Newly added claim 29 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Newly added claim 29 is amethod for determining whether a substance agonizes or antagonizes binding between ILT3 and ILT3 ligand, the method comprising:
a)  contacting ILT3 ligand with ILT3 in the presence of the substance and determining whether the ILT3 ligand and the ILT3 form a complex,
b)  wherein the ILT3 is bound with an antibody or antigen-binding fragment thereof which is immobilized to a solid phase, unbound ILT3 is washed from the solid phase, the bound ILT3 is removed from the solid phase, and the presence of ILT3 ligand is determined in the presence of the ILT3, or
c)  wherein the ILT3 ligand is bound with an antibody or antigen-binding fragment thereof which is immobilized to a solid phase, unbound ILT3 is washed from the solid phase, the bound ILT3 ligand is removed from the solid phase, and the presence of ILT3 is determined in the presence of the ILT3 ligand; and

wherein the substance is determined to agonize said binding if more of the complex is determined in the presence of the substance than in the absence of the substance and wherein the substance is determined to antagonize said binding if less of the complex is determined in the presence of the substance than in the absence of the substance; and wherein the ILT3 ligand is PI16.
 
Thus, the method is:  
	a) immobilize to a solid phase, ILT3 bound to an antibody or antigen-binding fragment thereof;
	b) washing off unbound ILT3;
	c) removing bound ILT3 from the solid phase;
	d) determining presence of ILT3 ligand in the presence of ILT3.

	It is unclear how one determines step d) if all of the bound and unbound ILT3 has been previously removed.

Claim 28 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 28 is the method of any one of claims 26, wherein the T-cell is a Jurkat cell.
	It is unclear what is meant by "any one of claims 26" because there is only one claim 26.




Conclusion
Claims 21, and 25-29 are not allowed.
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Rodney P. Swartz, Ph.D., Art Unit 1645, whose telephone number is (571) 272-0865. The examiner can normally be reached on Monday-Thursday from 7:30 AM to 6:00 PM EST.
	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
	If attempts to reach the Examiner by telephone are unsuccessful, please contact the Examiner's Supervisor, Gary Nickol, at (571)272-0835.
	The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Rodney P Swartz, Ph.D./Primary Examiner, Art Unit 1645                                                                                                                                                                                                        July 22, 2021